                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS CARL PETERSON,         :
                              :CIVIL ACTION NO. 3:18-CV-519
          Plaintiff,          :
                              :(JUDGE CONABOY)
          v.                  :
                              :
NANCY A. BERRYHILL,           :
Acting Commissioner of        :
Social Security,              :
                              :
          Defendant.          :
___________________________________________________________________

                                 MEMORANDUM

     Pending before the Court is Plaintiff’s appeal from the Acting

Commissioner’s denial of Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act (“Act”).      (Doc. 1.)

Plaintiff protectively filed his application on June 1, 2015,

alleging disability beginning on April 28, 2015.      (R. 15.)   After

Plaintiff appealed the initial June 20, 2015, denial of the claim,

a hearing was held by Administrative Law Judge (“ALJ”) Mike Oleyar

on March 21, 2017.   (Id.)   ALJ Oleyar issued his Decision on July

21, 2017, concluding Plaintiff had not been under a disability as

defined in the Social Security Act (“Act”) from April 28, 2015,

through the date of the decision.      (R. 25.)   Plaintiff requested

review of the ALJ’s decision which the Appeals Council denied on

January 17, 2018.    (R. 1-6.)    In doing so, the ALJ’s decision

became the decision of the Acting Commissioner.      (R. 1.)

     Plaintiff filed this action on March 5, 2018.      (Doc. 1.)   He

asserts in his supporting brief that the Acting Commissioner’s
determination should be reversed or remanded because the ALJ failed

to consider fibromyalgia a severe impairment at step two.     (Doc. 10

at 3.)   For the reasons discussed below, the Court concludes

Plaintiff’s appeal is properly denied.

                              I. Background

     Plaintiff was born on May 20, 1959, and was fifty-five years

old on the alleged disability onset date.     (R. 24.)   Plaintiff has

a high school education and has past relevant work as a mechanic.

(Id.)    In the July 30, 2015, Disability Report, Plaintiff alleged

his ability to work was limited by high blood pressure, high

cholesterol, migraines, diverticulitis, and colon removal.     (R.

137.)

A.   MEDICAL EVIDENCE

     Because Plaintiff’s appeal raises the issue of the ALJ’s

findings regarding fibromyalgia (Doc. 10 at 3), the Court will

focus on medical evidence concerning the condition and the ALJ’s

consideration of it.

     On January 10, 2017, Plaintiff saw primary care provider

Christine M. Sheridan, D.O., with complaints of “total body pain

for 15 years.”    (R. 263.)   Plaintiff’s physical exam showed no

problems and Dr. Sheridan diagnosed chronic pain syndrome.     (R.

268.)    Dr. Sheridan wondered if Plaintiff’s symptoms could be due

to his cancer history and considered whether additional work up

should be done.   (Id.)


                                    2
     Plaintiff returned to see Dr. Sheridan on January 23, 2017,

for follow up after an emergency room visit to Harrisburg Hospital

on January 13, 2017, where he had gone for headaches which had been

getting worse.   (R. 247.)   Physical exam showed that his cervical

spine was diffusely tender bilaterally but he had normal cervical

range of motion.   (R. 251.)   Dr. Sheridan diagnosed chronic

intractable headache and planned to get a brain MRI.    (Id.)

     At a March 9, 2017, visit to the Milton S. Hershey Medical

Center where Dr. Sheridan had referred Plaintiff for evaluation of

his neck pain, Plaintiff complained of neck pain that went down to

both shoulders but did not radiate down his arms.     (R. 307.)

Plaintiff reported that he had the pain for “many years” and he had

not tried physical therapy, TENS unit, or complementary medicine.

(Id.)   He said he had started Gabapentin which did not help him.

(Id.)   Physical exam showed that Plaintiff was very tender to

palpation with multiple trigger points along bilateral cervical

paraspinals, suboccipital muscles, trapezius, rhomboids, and

periscapular region.   (R. 308.)   Yakov Vorobeychik, M.D., and Sheng

Liang, D.O., diagnosed myofacsial pain syndrome of the neck for

which a TENS unit and continued use of Tylenol were directed.

(Id.)   Trigger point injections were also planned.   (Id.)

     Plaintiff was again seen at the Milton S. Hershey Medical

Center on March 27, 2017.    (R. 378.)   Vitaly Gordon, M.D., recorded

the following assessment: “Mr. Thomas Peterson is a 57-year-old


                                   3
male with chronic pain that is diffuse and very hard for him to

explain with a wide range of symptoms that seem to alternate and

are not consistent with any pathology.”    (Id.)     Dr. Gordin noted

the planned trigger point injections would be cancelled because

Plaintiff would likely not benefit from them since he had pain

throughout his body.   (Id.)   He also noted Plaintiff was advised

that no treatments could be offered at that time but he should

return if his condition deteriorated.    (Id.)

     On referral of Dr. Sheridan, Plaintiff saw rheumatologist

Joseph L. Enama, M.D., on April 7, 2017, for reported “chronic

pain, muscle and joints with fatigue for years.”       (R. 343.)

Plaintiff complained of pain “all over” which he had for several

years but he felt the pain was getting worse.       (Id.)    Dr. Enama

noted that Plaintiff reported his pain to be at the 10/10 level,

but “despite claiming to have 10/10 pain, [he] is sitting quite

comfortably . . . in no acute distress.”       (R. 344.)

Musculoskeletal examination showed 12 of 18 myofascial tender

points were positive to direct palpation and stiffness in his hips

on active and passive maneuvering.     (Id.)    Dr. Enama found that

Plaintiff had “a clear fibromyalgia diagnosis on the basis of his

positive soft tissue tender point examintion. . . . I do believe

that the majority of the pain he is experiencing is related to a

fibromyalgia diagnosis as well as perhaps some degree of

osteoarthritis in different areas as well.”       (Id.)     Adding that his


                                   4
practice did not follow fibromyalgia on a longitudinal basis, Dr.

Enama recommended adjusting Plaintiff’s medication regimen and

consideration of physical and/or water therapy.1       (R. 345.)

B.   ALJ DECISION

     In his July 21, 2017, Decision, ALJ Oleyar found Plaintiff had

the following severe impairments: hypertension; headaches; history

of tongue cancer status-post lymph node resection and radiation;

history of diverticulitis status-post resection and colectomy; and

left upper extremity paresthesia.       (R. 17.)   The ALJ also discussed

allegations of memory problems which he concluded did not

constitute any medically determinable impairment.       (R. 18.)

     ALJ Oleyar concluded Plaintiff had the residual functional

capacity (“RFC”) to perform medium work

            except he is limited to lifting and carrying
            50 lbs. occasionally and 25 lbs. frequently;
            standing or walking 6 hours in an 8-hour work
            day; sitting 6 hours in an 8-hour workday;
            frequently balancing, stopping [sic],
            kneeling, crouching, crawling, and climbing
            of ramps and stairs; occasionally climbing
            ladders, ropes, or scaffolds; and frequently
            reaching, handling, fingering, and feeling
            with the bilateral upper extremities.

(R. 19.)

     Regarding fibromyalgia, ALJ Oleyar stated that Plaintiff was

seen “by a rheumatologist in April of 2017, who indicated based off

of one examination that the claimant’s pain may be caused by


     1
        The record contains no indication that Plaintiff followed
up as suggested.

                                    5
fibromyalgia, however, there is no indiction in the record that the

claimant has received any further work up or treatment to

substantiate such a diagnosis.”   (R. 22 (citing Exhibit 7F [R. 342-

52]).)

     ALJ Oleyar concluded Plaintiff could not perform his past

relevant work but jobs existed in significant numbers in the

national economy that Plaintiff could perform.   (R. 24.)

Therefore, he determined that Plaintiff had not been under a

disability, as defined in the Social Security Act, from April 28,

2015, through the date of the decision.   (R. 25.)

               II. Disability Determination Process

     The Commissioner is required to use a five-step analysis to

determine whether a claimant is disabled.2   It is necessary for the


     2
        “Disability” is defined as the “inability to engage in any
substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for
a continuous period of not less than 12 months . . . .” 42 U.S.C.
§ 423(d)(1)(A). The Act further provides that an individual is
disabled

          only if his physical or mental impairment or
          impairments are of such severity that he is not
          only unable to do his previous work but cannot,
          considering his age, education, and work
          experience, engage in any other kind of
          substantial gainful work which exists in the
          national economy, regardless of whether such
          work exists in the immediate area in which he
          lives, or whether a specific job vacancy exists
          for him, or whether he would be hired if he
          applied for work.

42 U.S.C. § 423(d)(2)(A).

                                  6
Commissioner to ascertain: 1) whether the applicant is engaged in a

substantial activity; 2) whether the applicant is severely

impaired; 3) whether the impairment matches or is equal to the

requirements of one of the listed impairments, whereby he qualifies

for benefits without further inquiry; 4) whether the claimant can

perform his past work; 5) whether the claimant’s impairment

together with his age, education, and past work experiences

preclude him from doing any other sort of work.    20 C.F.R. §§

404.1520(b)-(g), 416.920(b)-(g); see Sullivan v. Zebley, 493 U.S.

521, 110 S. Ct. 885, 888-89 (1990).

     If the impairments do not meet or equal a listed impairment,

the ALJ makes a finding about the claimant’s residual functional

capacity based on all the relevant medical evidence and other

evidence in the case record.    20 C.F.R. § 404.1520(e); 416.920(e).

The residual functional capacity assessment is then used at the

fourth and fifth steps of the evaluation process.    Id.

     The disability determination involves shifting burdens of

proof.   The initial burden rests with the claimant to demonstrate

that he or she is unable to engage in his or her past relevant

work.    If the claimant satisfies this burden, then the Commissioner

must show that jobs exist in the national economy that a person

with the claimant’s abilities, age, education, and work experience

can perform.    Mason v. Shalala, 993 F.2d 1058, 1064 (3d Cir. 1993).

     As set out above, the instant decision was decided at step


                                   7
five of the sequential evaluation process when the ALJ found that

jobs existed in significant numbers in the national economy which

Plaintiff could perform.   (R. 24.)

                      III. Standard of Review

     This Court’s review of the Commissioner’s final decision is

limited to determining whether there is substantial evidence to

support the Commissioner’s decision.       42 U.S.C. § 405(g); Hartranft

v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).       Substantial evidence

means “more than a mere scintilla.        It means such relevant evidence

as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981).        The Third

Circuit Court of Appeals further explained this standard in Kent v.

Schweiker, 710 F.2d 110 (3d Cir. 1983).

           This oft-cited language is not . . . a
           talismanic or self-executing formula for
           adjudication; rather, our decisions make
           clear that determination of the existence vel
           non of substantial evidence is not merely a
           quantitative exercise. A single piece of
           evidence will not satisfy the substantiality
           test if the Secretary ignores, or fails to
           resolve, a conflict created by countervailing
           evidence. Nor is evidence substantial if it
           is overwhelmed by other evidence–-
           particularly certain types of evidence (e.g.,
           that offered by treating physicians)–-or if
           it really constitutes not evidence but mere
           conclusion. See [Cotter, 642 F.2d] at 706
           (“‘Substantial evidence’ can only be
           considered as supporting evidence in
           relationship to all the other evidence in the
           record.”) (footnote omitted). The search for


                                      8
             substantial evidence is thus a qualitative
             exercise without which our review of social
             security disability cases ceases to be merely
             deferential and becomes instead a sham.

Kent, 710 F.2d at 114.

     This guidance makes clear it is necessary for the ALJ to

analyze all probative evidence and set out the reasons for his

decision.    Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119-20 (3d

Cir. 2000) (citations omitted).   If he has not done so and has not

sufficiently explained the weight given to all probative exhibits,

“to say that [the] decision is supported by substantial evidence

approaches an abdication of the court’s duty to scrutinize the

record as a whole to determine whether the conclusions reached are

rational.”    Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir.

1979).   In Cotter, the Circuit Court clarified that the ALJ must

not only state the evidence considered which supports the result

but also indicate what evidence was rejected: “Since it is apparent

that the ALJ cannot reject evidence for no reason or the wrong

reason, an explanation from the ALJ of the reason why probative

evidence has been rejected is required so that a reviewing court

can determine whether the reasons for rejection were improper.”

Cotter, 642 F.2d at 706-07.   However, the ALJ need not undertake an

exhaustive discussion of all the evidence.    See, e.g., Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000).

     A reviewing court may not set aside the Commissioner’s final

decision if it is supported by substantial evidence, even if the

                                   9
court would have reached different factual conclusions.      Hartranft,

181 F.3d at 360 (citing Monsour Medical Center v. Heckler, 806 F.2d

1185, 1190-91 (3d Cir. 1986); 42 U.S.C. § 405(g) (“[t]he findings

of the Commissioner of Social Security as to any fact, if supported

by substantial evidence, shall be conclusive . . .”).     “However,

even if the Secretary’s factual findings are supported by

substantial evidence, [a court] may review whether the Secretary,

in making his findings, applied the correct legal standards to the

facts presented.”   Friedberg v. Schweiker, 721 F.2d 445, 447 (3d

Cir. 1983) (internal quotation omitted).      Where a claimed error

would not affect the outcome of a case, remand is not required.

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).     Finally,

an ALJ’s decision can only be reviewed by a court based on the

evidence that was before the ALJ at the time he or she made his or

her decision.   Matthews v. Apfel, 239 F.3d 589, 593 (3d Cir. 2001).

                             IV. Discussion

     As set out above, Plaintiff asserts the Acting Commissioner’s

determination should be reversed or remanded because the ALJ did

not properly consider fibromyalgia at step two of the evaluation

process.   (Doc. 10 at 3.)   Defendant responds that the ALJ properly

evaluated Plaintiff’s fibromyalgia, the step-two error fails

because the ALJ went beyond step two in the sequential evaluation

process, and Plaintiff has not shown how the outcome of the case

would be different had his fibromyalgia been found severe.     (Doc.


                                   10
11 at 16-21.)    The Court concludes Plaintiff has not satisfied his

burden of showing that reversal or remand is required based on the

error alleged.

       ALJ Oleyar acknowledged that Plaintiff alleged he experienced

symptoms including fatigue, widespread muscle and joint pain, and

numbness and tingling in his hands.     (R. 19.)   The ALJ credited

some of these symptoms and provided for related limitations in his

RFC.    (See R. 19-24.)   The ALJ also acknowledged Plaintiff’s April

2017 fibromyalgia diagnosis.    (R. 22.)   However, he noted there was

no indication in the record that Plaintiff had received further

workup or treatment to substantiate the diagnosis.     (R. 22.)

       Plaintiff does not directly refute the ALJ’s findings

regarding fibromyalgia follow up but says they are “a

misrepresentation of the rheumatologist’s exam and the ALJ is

imposing his own lay opinion over that of a medical specialist.”

(Doc. 10 at 4.)

       In her responding brief, Defendant cites Salles v. Comm’r of

Social Security, 229 F. App’x 140, 145 n.2 (3d Cir. 2007) (not

precedential), for the proposition that any step two error would be

harmless because the ALJ went beyond step two.     (Doc. 11 at 21.)

Defendant cites Shineski v. Sanders, 556 U.S. 396 (2009), in

support of her argument that Plaintiff’s claimed step-two error

fails because he has not shown how the outcome of the case would be

different had his fibromyalgia been found severe despite his

affirmative burden to do so.    (Doc. 11 at 21.)

                                   11
     Plaintiff did not file a reply brief and, therefore, did not

refute Defendant’s arguments that the fact that the ALJ went beyond

step two rendered the claimed error harmless and Plaintiff did not

show how the outcome of the case would have been different if

fibromyalgia had been deemed severe.

     Plaintiff identified a single office-visit diagnosis with no

corroboration or follow-up from the primary care doctor or from a

physician in the field of neurology which Dr. Enama identified as

the relevant field of specialization for fibromyalgia (“a

neurologically based condition” (R. 344)).    (Doc. 10 at 3-7.)

Plaintiff must show not only that he has been diagnosed with a

condition but, to demonstrate harm, he must show that it “caused

functional limitations that precluded him from engaging in any

substantial gainful activity.”   Walker v. Barnhart, 172 F. App’x

423, 426 (3d Cir. 2006) (not precedential).   Notably, at the four

doctor visits in the three-months preceding Dr. Enama’s exam and

diagnosis, fibromyalgis was not diagnosed or discussed.     See supra

pp. 2-4.   With the lack of recommended follow-up/suggested

treatment and void of longitudinal evidence related to

fibromyalgia, the Court cannot conclude that Plaintiff has shown

that the claimed error is cause for reversal or remand.

                            V. Conclusion

     Because Plaintiff has failed to show that the claimed error is

cause for reversal, his appeal of the Acting Commissioner’s denial

of benefits (Doc. 1) is properly denied.    An appropriate Order is

                                 12
filed simultaneously with this Memorandum.



                              S/Richard P. Conaboy
                              RICHARD P. CONABOY
                              United States District Judge


DATED: October 9, 2018




                                13
